Citation Nr: 1744376	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-31 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1986 to February 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in Nashville, Tennessee.  

The Veteran testified at a hearing before the undersigned in August 2016.  A hearing transcript is of record.  


FINDING OF FACT

The Veteran's obstructive sleep apnea is related to his active service.   


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his symptoms of sleep apnea first began to manifest during active duty and his current obstructive sleep apnea is related to his in-service symptoms.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran was diagnosed with obstructive sleep apnea following a private sleep study in October 2011.  The first element of service connection is therefore met.  

Regarding the second element, Veteran's service treatment records (STRs) do not reveal a diagnosis of sleep apnea during service.  However, in January 2009, during the Veteran's active service, he reported to his treating provider that his spouse told him he had excessive loud snoring at night, and she woke him up multiple times during the night because he had stopped breathing.  The Veteran's September 2016 statement indicates he first noticed problems breathing while sleeping in 2004.  The Veteran reported complaints of fatigue and headaches starting in 2004 and continuing throughout his active service. 

The Veteran underwent a polysomnographic test (i.e. sleep study) in February 2009, which shows he had primary snoring without evidence of significant obstructive sleep apnea and mild to moderate periodic limb movement disorder.  The report recommended the Veteran use a nasal spray, avoid sleeping on his back, work on a limited weight loss program, and reduce smoking.  The STRs and the Veteran's statement provide evidence of in-service onset of symptoms that arguably are related to sleep apnea as he underwent a sleep study to determine if he had sleep apnea.  This satisfies the second element of service connection.   

Addressing the third element, there is conflicting medical evidence regarding whether a nexus exist between the Veteran's current diagnosis of obstructive sleep apnea and his in-service symptoms and treatment.  In support of his claim, the Veteran submitted a letter from his private treating physicians.  In a September 2016 letter, the Veteran's private treating physicians provided their professional opinion that it is more likely than not that the Veteran's obstructive sleep apnea occurred during the time of his military service.  However, the letter did not contain a complete rationale.  The doctors noted the Veteran's in-service sleep study in their letter.  However, they failed to explain the significance of the sleep study, which diagnosed primary snoring without evidence of obstructive sleep apnea.  The doctors did not reconcile this diagnosis with their opinion that it is more likely than not that the Veteran's obstructive sleep apnea occurred during service.  Therefore, the opinion, though competent and credible, is accorded little probative weight. 

In a February 2013 VA examination report, a VA examiner provided the opinion that the Veteran's sleep apnea was less likely as not caused by or a result of his in-service complaints.  The examiner based her opinion on the rationale that the primary cause of sleep apnea is weight gain, and discharge from service can lead to weight gain.  Therefore, the examiner stated that the Veteran's sleep apnea was most likely caused by weight gain after service.  However, the VA examiner's rationale is also incomplete.  The Veteran's records do not indicate weight gain between his separation from service in February 2010 and the October 2011 diagnosis of obstructive sleep apnea.  Although the Veteran's separation examination in October 2009 does not indicate his weight, other STRs dated October 2009 record his weight as 196 pounds, and the private October 2011 sleep study recorded the Veteran's weight as 195 pounds.  Considering that medical records do not show increased weight between the Veteran's separation from service and diagnosis of sleep apnea, the 2013 VA examiner's opinion is based on a faulty factual premise and is afforded no weight.  

The Veteran and his spouse are competent to report that the Veteran continued experiencing symptoms similar to symptoms in-service, which were later diagnosed as obstructive sleep apnea and improved with treatment.  The Veteran's September 2016 statement indicates that he followed the doctor's instructions after the in-service February 2009 sleep study, but he did not see improvement in his symptoms of headaches and fatigue.  The Veteran reported these symptoms continued after separation from service, and he sought treatment for them from a private provider.  The Board notes that the Veteran's symptoms were diagnosed as obstructive sleep apnea in October 2011, only two and a half years after separation from service.  

The Veteran stated his symptoms improved after he began using the CPAP following his private October 2011 sleep study, which diagnosed him with obstructive sleep apnea.  The Veteran's wife reported that he uses the CPAP machine every night and no longer suffers from headaches, muscle aches, or fatigue.  Their reports are credible and probative as contemporaneous private treating records show that the Veteran continued to seek treatment for these symptoms after separation from service.   

Here, the medical evidence is in conflict but the facts of this case are such that additional medical nexus evidence is not required to adjudicate the claim.  The Veteran had symptoms present during service that led to his sleep study during service and persisted after the sleep study until he was diagnosed by a subsequent sleep study.  Treatment following that later sleep study resulted in an improvement of his symptoms, improvement observable by his spouse.  Given these facts and the time frames involved, the Board finds sufficient competent evidence in this case to conclude that the Veteran's sleep apnea had onset during active service.  

The Board finds evidence is at least in equipoise regarding whether a nexus exists between his current obstructive sleep apnea and his active service.  Resolving reasonable doubt regarding a nexus in the Veteran's favor, the elements for service connection for sleep apnea are demonstrated and service connection is granted.  38 U.S.C.A. § 5107(b).  

As the Board is granting service connection for obstructive sleep apnea, any error that VA may have made with regard to the duties to notify and assist the Veteran in substantiating this claim did not result in prejudice to the Veteran and no further discussion as to these duties is necessary.


ORDER

Service connection for obstructive sleep apnea is granted. 



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


